        Case 9:20-cr-00010-DLC Document 35 Filed 08/19/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

 UNITED STATES OF AMERICA,                              CR 20–10–M–DLC

                      Plaintiff,
                                                              ORDER
        vs.

 NICHOLAS STEVEN MOSKALOFF,

                      Defendant.

      United States Magistrate Judge Kathleen L. DeSoto entered Findings and

Recommendation in this matter on July 31, 2020. Neither party objected and

therefore they are not entitled to de novo review of the record. 28 U.S.C. §

636(b)(1); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).

This Court will review the Findings and Recommendation for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d

422, 427 (9th Cir. 2000).

      Judge DeSoto recommended this Court accept Nicholas Steven Moskaloff’s

guilty plea after Murphy appeared before her pursuant to Federal Rule of Criminal

Procedure 11, and entered a plea of guilty to one count of prohibited person in

                                           1
        Case 9:20-cr-00010-DLC Document 35 Filed 08/19/20 Page 2 of 2



possession of a firearm in violation of 18 U.S.C. § 922(g)(3) as set forth in the

Indictment.

      I find no clear error in Judge DeSoto’s Findings and Recommendation (Doc.

29), and I adopt them in full, including the recommendation to defer acceptance of

the Plea Agreement until sentencing when the Court will have reviewed the Plea

Agreement and Presentence Investigation Report.

      Accordingly, IT IS ORDERED that Nicholas Steven Moskaloff’s motion to

change plea (Doc. 20) is GRANTED and Nicholas Steven Moskaloff is adjudged

guilty as charged in the Indictment.

      DATED this 19th day of August, 2020.




                                          2
